Citation Nr: 1227073	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  06-17 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for chronic hepatitis C.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel












INTRODUCTION

The Veteran had certified active service from June 1968 to March 1970 and additional active service including duty in the Republic of Vietnam from October 1971 to April 1972.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the New Orleans, Regional Office (RO) which, in pertinent part, denied service connection for hepatitis C.  In May 2010, the Board, in pertinent part, remanded the issue of service connection for chronic hepatitis C to the RO for additional action.  

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" files so as to insure a total review of the evidence.  


FINDING OF FACT

Chronic hepatitis C has been shown to have originated during active service.  


CONCLUSION OF LAW

Chronic hepatitis C was incurred during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (1) (2011).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable decision on the claim for VA benefits.  In the decision above, the Board grants service connection for chronic hepatitis C.  As such action represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and to assist is necessary.  


II.  Service Connection

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is considered competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records make no reference to chronic hepatitis C.  The Veteran's service personnel records indicate that he served in the Republic of Vietnam from October 1971 to April 1972.  He was awarded the Army Commendation Medal "for meritorious service in connection with military operations against a hostile force."  

A December 2003 VA treatment record states that the Veteran was diagnosed with hepatitis C.  His hepatitis C risk factors were noted to being "a Vietnam Era vet[eran]" and an intervenous drug user.  

At a June 2010 VA examination for compensation purposes, the Veteran presented a history of having been diagnosed with chronic hepatitis C in December 2009.  He reported that he had served with the Army in the Republic of Vietnam.  The Veteran was diagnosed with chronic hepatitis C.  The examiner opined that:

In service in Vietnam, Veteran was splashed with blood from bodies he carried after firefights.  While in service, he was injected with the injector gun in a line with many others, some of whom were bleeding.  While in service, he shared needles for IV drug use.  While in service, he shared implements (dollar bills) for intranasal cocaine with others.  He used intranasal cocaine before, during, and after service.  He had IV drug use during and after service.  He had high risk sexual practices during and after military service.  Thus, the Veteran had multiple risk factors during service.  Some of the factors were also present after service.  Intranasal cocaine was used before, during, and after service.  Med[ical] opinion:  Considering the above rationale, it is at least as likely as not that the Veteran contracted hepatitis C in military service.  

The June 2010 VA examination report concludes that it is at least as likely as not that the Veteran's chronic hepatitis C originated during active service.  In the absence of any competent evidence to the contrary, the Board finds that the evidence is in at least equipoise as to whether the Veteran's chronic hepatitis C is etiologically related to active service.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for chronic hepatitis C.  


ORDER

Service connection for chronic hepatitis C is granted.  




	 	
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


